Name: Commission Regulation (EC) No 2066/2002 of 21 November 2002 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (Carne de Bovino Cruzado dos Lameiros do Barroso, Pruneaux d'Agen Ã¢  Pruneaux d'Agen mi-cuits, Carciofo romanesco del Lazio, Aktinidio Pierias, Milo Kastorias, Welsh Beef)
 Type: Regulation
 Subject Matter: plant product;  animal product;  foodstuff;  consumption;  marketing;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32002R2066Commission Regulation (EC) No 2066/2002 of 21 November 2002 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (Carne de Bovino Cruzado dos Lameiros do Barroso, Pruneaux d'Agen  Pruneaux d'Agen mi-cuits, Carciofo romanesco del Lazio, Aktinidio Pierias, Milo Kastorias, Welsh Beef) Official Journal L 318 , 22/11/2002 P. 0004 - 0005Commission Regulation (EC) No 2066/2002of 21 November 2002supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (Carne de Bovino Cruzado dos Lameiros do Barroso, Pruneaux d'Agen - Pruneaux d'Agen mi-cuits, Carciofo romanesco del Lazio, Aktinidio Pierias, Milo Kastorias, Welsh Beef)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), as last amended by Commission Regulation (EC) No 2796/2000(2), and in particular Article 6(3) and (4) thereof,Whereas:(1) In accordance with Article 5 of Regulation (EEC) No 2081/92, Portugal has sent the Commission an application for registration of the name "Carne de Bovino Cruzado dos Lameiros do Barroso" as a geographical indication, France has sent the Commission an application for registration of the name "Pruneaux d'Agen - Pruneaux d'Agen mi-cuits" as a geographical indication, Italy has sent the Commission an application for registration of the name "Carciofo Romanesco del Lazio" as a geographical indication, Greece has sent the Commission two applications for registration of the names "Aktinidio Pierias" and "Milo Kastorias" as geographical indications and the United Kingdom has sent the Commission an application for registration of the name "Welsh Beef" as a geographical indication.(2) In accordance with Article 6(1) of that Regulation, the applications have been found to meet all the requirements laid down therein and in particular to contain all the information required in accordance with Article 4 thereof.(3) No statement of objection under Article 7 of Regulation (EEC) No 2081/92 has been received by the Commission in respect of the names given in the Annex hereto following their publication in the Official Journal of the European Communities(3).(4) The applicant group formerly known as "Welsh Beef Promotions" has since changed its title to "Welsh Lamb and Beef Promotions Ltd".(5) The names should therefore be entered in the Register of protected designations of origin and protected geographical indications and hence be protected throughout the Community as protected designations of origin or protected geographical indications.(6) The Annex to this Regulation supplements the Annex to Commission Regulation (EC) No 2400/96(4), as last amended by Regulation (EC) No 1495/2002(5),HAS ADOPTED THIS REGULATION:Article 1The names in the Annex hereto are added to the Annex to Regulation (EC) No 2400/96 and entered as protected geographical indications (PGI) in the Register of protected designations of origin and protected geographical indications provided for in Article 6(3) of Regulation (EEC) No 2081/92.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 November 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 24.7.1992, p. 1.(2) OJ L 324, 21.12.2000, p. 26.(3) OJ C 21, 25.1.2000, p. 18 (Welsh Beef)OJ C 21, 24.1.2002, p. 27 (Carne de Bovino Cruzado dos Lameiros do Barroso)OJ C 46, 20.2.2002, p. 5 (Pruneaux d'Agen - Pruneaux d'Agen mi-cuits)OJ C 51, 26.2.2002, p. 26 (Carciofo Romanesco del Lazio)OJ C 76, 27.3.2002, p. 7 (Aktinidio Pierias)OJ C 67, 16.3.2002, p. 29 (Milo Kastorias)(4) OJ L 327, 18.12.1996, p. 11.(5) OJ L 225, 22.8.2002, p. 11.ANNEXPRODUCTS LISTED IN ANNEX I TO THE EC TREATY, INTENDED FOR HUMAN CONSUMPTIONFresh beefPORTUGALCarne de Bovino Cruzado dos Lameiros do Barroso (PGI)UNITED KINGDOMWelsh Beef (PGI)Fruits - Dried fruitFRANCEPruneaux d'Agen - Pruneaux d'Agen mi-cuits (PGI)Fruit and vegetablesITALYCarciofo Romanesco del Lazio (PGI)GREECEÃ Ã ºÃ Ã ¹Ã ½Ã ¯Ã ´Ã ¹Ã ¿ Ã Ã ¹Ã µÃ Ã ¯Ã ±Ã  (Aktinidio Pierias) (PGI)Ã Ã ®Ã »Ã ¿ Ã Ã ±Ã Ã Ã ¿Ã Ã ¹Ã ¬Ã  (Milo Kastorias) (PGI)